PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine that the trial court’s award of $1000 attorney’s fees to appellee, T. E. Ibberson & Company, for prosecution of the indemnity action was unauthorized. See Tidewater Construction Corporation v. Southern Materials Company, 269 F.Supp. 1000 (D.C.1967) ; Continental Casualty Company v. Reddick, 196 So.2d 239 (Fla.App.1967). Accordingly, the final judgment on cross claim is modified by striking said award and reducing appellee’s recovery from appellant, Rensselaer Electric Company, to $9,560.08. In all other respects the final judgment on cross claim is affirmed.
Affirmed as modified.
OWEN, C. J., and CROSS and MA-GER, JJ., concur.